DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.       Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2009/0104310 (Nakajima et al).          Nakajima et al discloses a method of manufacturing a fermented coffee formulation (e.g. Abstract; paragraph 9), said method comprising (A) the steps of providing a quantity of unprocessed coffee fruit (paragraph 84…the coffee cherry to be fermented is then immersed in and removed from the suspension and thereby brought into contact with the fermenting microorganism after which fermentation is performed); a quantity of primary fermentation blend (paragraph 99; immersing the coffee cherry in a vat of water and removing impurities while using an appropriate pH-adjusting agent to adjust the pH of the water in the vat to the growth-inhibiting pH, using the aforementioned indirect method to add the fermenting microorganism and the coffee cherry to the vat of water and performing fermentation; paragraph 101); a first container (paragraphs, 91 and 99); a roasting machine; and containment means wherein same are inherently stored and cooled after roasting or heat treatment (paragraph 127); (B) formulating an initial fermenting coffee mixture by placing the quantity of unprocessed coffee fruit and the quantity of primary fermentation blend into the first container (e.g. paragraphs 91 and 99; immersing the coffee cherry in a vat of water and adding the fermenting microorganism and the coffee cherry to the vat of water and performing fermentation wherein the fermenting step of the present invention may also be performed using equipment or apparatuses; (C) transforming the quantity of unprocessed coffee fruit into a quantity of fermented coffee fruit with the quantity of primary fermentation blend in the first container after an extended time period (e.g. paragraphs 91 and 92); (D) removing the quantity of fermented coffee fruit from the first container (e.g. paragraph 101…after the fermenting step has ended the fermenting microorganism is washed away and separated from the coffee cherry using water or the like after which the pulp is removed according to a normal refining step, said cherry is strip, and the green coffee beans are separated out); (E) separating a quantity of fermented coffee beans from the quantity of fermented coffee fruit (e.g. paragraph 101); (F) transforming the quantity of fermented coffee beans into a quantity of roasted and fermented coffee beans with the roasting machine (e.g. paragraph 102 and 113; the green coffee beans that have been thus separated may be roasted using normal methods, said green coffee beans having been roasted by pressing the deep-roast button on a completely automatic home coffee bean roaster); (G) cooling the quantity of roasted and fermented coffee beans for a shortened time period (e.g. paragraph 123- a sensory evaluation was then performed on the roasted coffee beans by a panel of five specialists in coffee evaluation wherein 30 g of the roasted coffee beans of both Sample 2 and Comparative Example 2 where put into specialized sampling glasses in the original unground form and the glassware were covered, said cover removed at the time of the sensory evaluation).  Nakajima et al fails to explicitly disclose a quantity of supplemental fermentation blend; a second container; formulating a fermentation blend into the second container; transforming the quantity of roasted and fermented coffee beans into a quantity of re-fermented coffee beans with the quantity of supplemental fermentation blend in the second container after another extended period time; removing a quantity of re-fermented coffee beans from the second container; and transforming the quantity of re-fermented coffee beans into re-roasted and re-fermented coffee beans with the roasting machine since a mere duplication of essential method steps involves only routine skill in the art.  The motivation for doing so would have been to impart new and favorable flavor and aroma to a coffee drink (e.g. paragraph 8), and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima et al in such manner for such reason.  Claim 1 further calls for the use of a cooling tray.  Although the glasses employed to contain the coffee beans after roasting are not “trays”, same essentially provide the same purpose: containment of the beans after roasting wherein same inherently cooled after removing from a heat source.  It would have been further obvious to have employed a tray rather than glasses as a matter of preference of a well-known containment means.           Regarding claim 2, Nakajima et al further discloses providing a quantity of water (paragraph 127; diluting in water by a factor of 20 and a diluted fruit juice solution was prepared); adding the quantity of water to the quantity of primary fermentation blend in the first container after step (D) (paragraph 127; the pulp was removed from the coffee cherry obtained in Comparative Example 3 and Sample 3 after fermentation ended and juice squeezed from the pulp was diluted in water by a factor of 20 and a diluted fruit juice solution 2was prepared); and formulating a coffee cherry juice by mixing the quantity of water with the quantity of primary fermentation blend (e.g. paragraph 127).
Allowable Subject Matter
4.        Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.           The prior art of record neither discloses, teaches, or provides motivation for manufacturing a fermented coffee formulation as recited in instant claim 2 comprising the steps of extracting a quantity of fermented coffee fruit juice from the quantity of fermented coffee fruit after Step (D) and blending the quantity of fermented coffee fruit juice with the coffee cherry juice (instant claim 3); manufacturing a fermented coffee formulation as recited in claims 1 and 2 wherein the quantity of primary fermentation blend includes a quantity of sugar and a quantity of apple cider (instant claim 4 and 9) and wherein the quantity of supplemental fermentation blend includes a quantity of sugar and a quantity of apple cider (instant claim 12); manufacturing a fermented coffee formulation as recited in claim 1 wherein the quantity of unprocessed coffee fruit is approximately 33% vol. of the initial fermenting coffee mixture at NTP (claim 8);  manufacturing a fermented coffee formulation as recited in claim 1 wherein the quantity of roasted and fermented coffee beans is approximately 50% vol. of the secondary fermenting coffee mixture at NTP (claim 15); manufacturing a fermented coffee formulation as recited in claim 1 wherein the quantity of supplementary fermentation blend is approximately 50% vol. of the secondary fermenting coffee mixture at NTP (claim 16); manufacturing a fermented coffee formulation as recited in claim 1 wherein the extended time period and the other extended time periods are approximately 3 months (claims 18 and 19) and the shortened time period is approximately 1 hour (claim 19); and manufacturing a fermented coffee formulation as recited in claim 1 wherein the quantity further comprising the step of extracting a quantity of fermented coffee oil from the quantity of re-roasted and re-fermented coffee beans product after step (K).


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
June 1, 2022